Citation Nr: 1731209	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Did a valid common-law marriage exist between the deceased Veteran and the appellant for the purpose of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.  He died in 2007.  The Appellant alleges that she is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (the Board) from a January 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Appellant appeared at a Travel Board hearing at the RO in August 2009 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This matter was previously before the Board in October 2009.  At that time, the Board issued a denial of the Appellant's claim.  She appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated May 2011, the Court vacated the Board's decision and remanded the matter for further consideration.  

In May 2012, the Board remanded the matter for further development.  In July 2015, the matter came before the Board once again, and was remanded to complete the development actions from the May 2012 remand.  A supplemental statement of the case (SSOC) was issued in February 2017.  The matter is properly before the Board, once more. 


FINDINGS OF FACT

1.  The Veteran and Appellant began cohabitating in Alabama in 1998, with the intent of living as a married couple.

2.  More than two parties have provided statements that the Veteran and Appellant cohabitated and held themselves out as a married couple. 


CONCLUSION OF LAW

The criteria for proving a common-law marriage between the Appellant and Veteran have been met.  38 U.S.C.A. § 1115, 5110(f) (West 2014); 38 C.F.R. § 3.1j, 3.204, 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

As the Court noted in its May 2011 decision, this is a matter to determine whether the Appellant has come forward with preponderating evidence of a valid marriage in order to attain the status of a claimant.  Carmichael v. Shinseki, No. 09-3920 (Vet. App. May 2011); see also Aguilar v Derwinski, 2 Vet. App. 21, 23 (1991).  As the Appellant had not attained the status of a claimant, VA had no duty to assist her under 38 U.S.C.A. § 5103(a).  Id.

Stegall Considerations

As noted above, the Board most recently remanded this matter in June 2015.  The Board instructed the Agency of Original Jurisdiction (AOJ) to contact the Birmingham VAMC to provide a copy of the Veteran's living will or specify whether they did not have such a document; and if the document was not available, to inform the Appellant of the actions taken and provide her with an opportunity to provide the evidence herself. 

Attempts to obtain the records were made in July 2013, August 2013, and December 2016.  All three attempts resulted in negative responses.  The Appellant was notified of the attempts and provided an opportunity to provide any evidence of a living will that she had in her possession.  In August 2013, the Appellant stated there was no will or advanced directive.  In January 2017, a formal finding of unavailability of the records was made and the Appellant was notified of the finding.  In March 2017, the Appellant stated she had no more evidence to present and reiterated that the Veteran did not have a will or advanced directive.  

Thus, there has been substantial compliance with the Board's remand instructions with regard to the claims for an increased rating for degenerative disc disease of the thoracolumbar spine and for the service connection claims for sciatica and the cervical spine.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



Legal Criteria 

Under 38 C.F.R. § 3.1(j), "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  (2016).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place, and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a) (2016).  

The State of Alabama recognizes common law marriage.  As then applicable, to enter into a common-law marriage in Alabama, (1) there must have been a present agreement or mutual understanding to enter into the marriage relationship; (2) the parties must have been legally capable of making the contract of marriage; (3) there must have followed cohabitation as husband and wife; and (4) there had to be a public recognition of that relationship.  Mattison v. Kirk, 497 So.2d 120 (1986); Walton v. Walton, 409 So.2d 858, 860 (1982).  In Mattison, the Alabama Supreme Court noted that proof of agreement to enter into a common law marriage could be inferred from the circumstances such as cohabitation and reputation.  Id. at 122.  The operative time for this understanding is when the agreement is initially entered into.  Skipworth v. Skipworth, 360 So. 2d. 975, 976 (Ala. 1978).  Once the conditions are met the only ways to terminate a common-law marriage are by death or divorce.  Id. 

In jurisdictions where common-law marriage is recognized, proof of such a marriage requires a certified statement by the surviving party setting forth all of the facts and circumstances of the alleged marriage and certified statements from two or more persons who have personal knowledge of the alleged relationship noting  which includes period of cohabitation, places of residence, whether the parties held themselves out as married, and whether they were generally accepted as such in the community in which they lived.  38 C.F.R. § 3.205(a)(6) (2016).

Analysis

Here, the Appellant has claimed she had a valid common-law marriage to Veteran.  The two resided in Alabama, where, at the time, common-law marriage was recognized.  The Veteran's contrary statements in his applications and VA examinations, regarding his marital status have drawn into question the validity of the Appellant's claim.  

The Appellant has acknowledged that the Veteran had twice been married and divorced.  She has not presented records verifying these prior marriages or divorces.  Nevertheless, there is no evidence to the contrary and no party having a conflicting interest has drawn the validity of this statement into question.  Therefore, the Board accepts the Appellant's statements regarding the prior dissolutions of the Veteran's marriages.  See 38 C.F.R. § 3.205(b) (2016). 

According to the Appellant, the she and the Veteran began living together in New York in 1978.  The two had a child together and resided in the same home.  However, when the Veteran retired from his civilian occupation, he moved to Alabama.  She did not initially join him, as she was not able to retire from her occupation.  However, in 1998, the Appellant joined the Veteran in Alabama, living together as husband and wife and raising their son.  They were not ceremonially married, but considered themselves husband and wife. 

The Appellant has provided a multitude of supporting statements from friends, family, coworkers, and neighbors.  A statement received in July 2007, from the Appellant's coworker, indicates that the Appellant had told her she left a prior job to move to Alabama to live with her husband and son.  A certified statement from a K.S. indicated that she had known the Appellant and Veteran for eight years.  They had lived in the same house in Alabama the entire time.  K.S. considered them husband and wife and recalled that they the Veteran would call the Appellant his wife.  K.S. also noted that they were generally accepted as husband and wife.  

The Appellant's sister also provided a statement that the Appellant had moved to Alabama to live with the Veteran and their son in 1998.  She noted that the Veteran would call the Appellant "his old lady," the two slept in the same bed, shared household duties, and a bank account.  The sister noted that the Appellant even occasionally signed her last name the same as the Veteran.  

The Appellant's daughter has written as statement indicating the two lived together as husband and wife.  The Appellant and Veteran's son indicated that the two had planned on officially marrying before the Veteran died.  He noted that the Appellant had stated that she would not "live in common-law for another 30 years". 

A neighbor, S.B. also provided a statement that indicated they had known the Veteran and Appellant since 2000.  S.B. referred to the Veteran and Appellant husband and wife.  Another noted that they had known the Veteran and Appellant since 2001, remarked on having cookouts at their house, and referred to them as married attributing them with the same last name. 

H.W. also noted that the two were a couple.  She stated that they lived together, and went to parties together.  H.W. also noted the two raised their son together and had gone to the same P.T.A. meetings as H.W. and her husband.  Again, the two were referred to as husband and wife and as having the same last name. 

In contrast to these reports, the Veteran did not list the Appellant as his wife on his 2002 application for VA benefits.  A 2003 VA examination notes that the Veteran was divorced and had no current social relationships.  Auto-insurance policy documents indicated he and the Appellant were single.  The Veteran's death certificate also indicated he was single and never married. 

The Board finds that a preponderance of the evidence indicates the Appellant and Veteran began cohabitating in Alabama in 1998.  While there are indications that cohabitation had existed in New York prior to that date, that period is not of relevance as New York does not recognize common-law marriage.  The overwhelming evidence of record indicates the Veteran and the Appellant lived as a couple raising their son and were accepted by their community as husband and wife.  These two facts are sufficient to infer the present understanding of the two to have entered into a common-law marriage.  See Mattison v. Kirk, 497 So.2d 120 (1986); Scott v. Principi, 3 Vet. App. 352 (1992).  These facts are bolstered by the statement of the Appellant's coworker that indicated the Appellant moved to Alabama to be with her husband and child.  

The conflicting evidence of record, including the Veteran's neglecting to acknowledge the Appellant as his wife in a 2002 application for benefits and a 2003 statement that he had no social relationships are of little probative value.  They occurred well after the relevant period of time of initial cohabitation, and do not speak to the intent of the parties when they began living together.  Later in time statements cannot act to reverse or dissolve a common law marriage.  See Scott v. Principi, 3 Vet. App. 352 (1992) (noting a common-law marriage cannot be terminated by statements that there was never a marriage or denial of marriage on a Social Security benefits application.).  Moreover, these statements can be understood as referring to formal or ceremonial marriage, as opposed their common-law marriage.  This is evidenced by the statements of the Appellant and Veteran's son regarding the desire of the two to enter into a ceremonial marriage.  Therefore, these denials of a marriage are outweighed by the evidence that the two had the intent to enter into a common-law marriage relationship at the time they cohabitated.

The Appellant has presented more than two certified and sworn statements from friends, family, and community members attesting to personal knowledge of the relationship of the Veteran and Appellant.  These statements indicate the two cohabitated and presented themselves as husband and wife.  They shared marital responsibilities of raising a child and attending P.T.A. meetings and shared household duties.  They were regarded by the community as husband and wife.  Therefore, sufficient evidence has been presented to establish a common-law marriage existed between the Appellant and Veteran. 


ORDER

A common-law marriage between the Appellant and Veteran is recognized for the purposes of establishing eligibility for VA benefits. 



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


